Citation Nr: 0917849	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status-post myocardial infarction (cardiovascular 
disability).

2.  Entitlement to service connection for the residuals of an 
eye injury.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 16, 1970, to 
January 1973, including service in the Republic of Vietnam 
from March 1971 to August 1971.

The Veteran also had active service from April 8, 1970 to 
December 15, 1970, from which he was discharged under 
dishonorable conditions.  He is not entitled to VA benefits 
based upon that period of service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a cardiovascular disability and 
the residuals of an eye injury.  In June 2008, the Board 
remanded the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

Subsequent to the issuance of the January 2009 supplemental 
statement of the case, and while the Veteran's claims folder 
was still at the RO, the Veteran, in support of his claims, 
submitted approximately 100 pages of additional clinical 
records, and requested that the RO review those records in 
conjunction with adjudicating his claims.  As the RO did not 
issue a supplemental statement of the case, it does not 
appear that the RO considered that documentation prior to 
forwarding the Veteran's claims file to the Board.  The 
Veteran, however, has not submitted a waiver with regard to 
RO consideration of this evidence in the first instance.  To 
ensure that the Veteran's procedural rights are protected, 
insofar as he is afforded the opportunity for RO adjudication 
in the first instance, the Board must return the case to the 
RO, for its initial consideration of the evidence.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims of 
entitlement to service connection for a 
cardiovascular disability and the 
residuals of an eye injury, 
specifically considering the additional 
clinical records submitted in February 
2009.  If the decisions remain adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

